            Case 1:21-cv-03363-UA Document 1 Filed 04/16/21 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 ALEX CICCOTELLI,                                    )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 FBL FINANICAL GROUP, INC., CRAIG D.                 )
 HILL, ROGER K. BROOKS, DANIEL D.                    )
 PITCHER, PAUL E. LARSON, SCOTT E.                   )
 VANDERWAL, PAUL A. JUFFER, KEVIN                    )
 D. PAAP, RICHARD W. FELTS, JOE D.                   )
 HEINRICH, and BRYAN L. SEARLE,                      )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on January 11, 2021 (the

“Proposed Transaction”), pursuant to which FBL Financial Group, Inc. (“FBL Financial” or the

“Company”) will be acquired by Farm Bureau Property & Casualty Insurance Company (“Parent”)

and 5400 Merger Sub, Inc. (“Merger Sub,” and together with Parent, “Farm Bureau”). Parent

currently owns approximately 61% of the outstanding shares of common stock of FBL Financial.

       2.      On January 11, 2021, FBL Financial’s Board of Directors (the “Board” or

“Individual Defendants”) caused the Company to enter into an agreement and plan of merger (the

“Merger Agreement”) with Farm Bureau. Pursuant to the terms of the Merger Agreement, FBL

Financial’s stockholders will receive $56.00 in cash for each share of FBL Financial common
            Case 1:21-cv-03363-UA Document 1 Filed 04/16/21 Page 2 of 11




stock they own.

       3.      On March 17, 2021, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of FBL Financial common stock.

       9.      Defendant FBL Financial is an Iowa corporation and maintains its principal

executive offices at 5400 University Avenue, West Des Moines, Iowa 50266. FBL Financial’s




                                                  2
           Case 1:21-cv-03363-UA Document 1 Filed 04/16/21 Page 3 of 11




common stock is traded on the New York Stock Exchange, which is headquartered in New York,

New York, under the ticker symbol “FFG.”

       10.     Defendant Craig D. Hillman (“Hillman”) is Chairman of the Board of the

Company. Hillman also serves as a director of Parent.

       11.     Defendant Roger K. Brooks is a director of the Company.

       12.     Defendant Daniel D. Pitcher is Chief Executive Officer and a director of the

Company.

       13.     Defendant Paul E. Larson is a director of the Company.

       14.     Defendant Scott E. VanderWal (“VanderWal”) is a director of the Company.

VanderWal also serves as a director of Parent.

       15.     Defendant Paul A. Juffer is a director of the Company.

       16.     Defendant Joe D. Heinrich (“Heinrich”) is a director of the Company. Heinrich

also serves as a director of Parent.

       17.     Defendant Kevin D. Paap (“Paap”) is a director of the Company. Paap also serves

as a director of Parent.

       18.     Defendant Richard W. Felts (“Felts”) is a director of the Company. Felts also

serves as Chairman of Parent.

       19.     Defendant Bryan L. Searle is a director of the Company.

       20.     The defendants identified in paragraphs 10 through 19 are collectively referred to

herein as the “Individual Defendants.”

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       21.     FBL Financial is a holding company. Operating under the consumer brand name




                                                 3
          Case 1:21-cv-03363-UA Document 1 Filed 04/16/21 Page 4 of 11




Farm Bureau Financial Services, the Company’s affiliates offer a broad range of life insurance,

annuity, and investment products distributed by multiline exclusive Farm Bureau agents.

       22.    On January 11, 2021, FBL Financial’s Board caused the Company to enter into the

Merger Agreement with Farm Bureau.

       23.    Pursuant to the terms of the Merger Agreement, FBL’s stockholders will receive

$56.00 in cash for each share of FBL Financial common stock they own.

       24.    According to the press release announcing the Proposed Transaction:

       Farm Bureau Property & Casualty Insurance Company (“FBPCIC”) and FBL
       Financial Group, Inc. (NYSE: FFG) (“FBL Financial Group” or “the Company”)
       today announced that they have reached a definitive agreement under which
       FBPCIC will acquire all of the outstanding shares of FBL Financial Group Class A
       and Class B common stock that neither FBPCIC nor the Iowa Farm Bureau
       Federation (“IFBF”) currently own for $56.00 per share in cash. Following the
       unanimous recommendation of the Special Committee of the FBL Financial
       Group, Inc. Board made up of independent and unaffiliated directors, the
       transaction was unanimously approved by FBL Financial Group’s Board of
       Directors. . . .

       Approvals

       The transaction is subject to the receipt of regulatory and FBL Financial Group
       shareholder approval, including approval from a majority of unaffiliated FBL
       Financial Group shareholders, and the satisfaction of specified closing conditions.
       Specifically, the terms require approval of (i) a majority of the shares of the
       outstanding FBL Financial Group Class A common stock and Series B preferred
       stock, voting together as a single class; (ii) a majority of the outstanding shares of
       FBL Financial Group Class B common stock; and (iii) a majority of all outstanding
       FBL Financial Group common stock not owned by FBPCIC and its affiliates, IFBF
       and its affiliates, or their respective directors and officers. IFBF owns 100% of the
       shares of outstanding Series B preferred stock of FBL Financial Group and will
       cause those shares to be voted in favor of the transaction.

       Transaction Details

       Closing is expected in the first half of 2021, subject to the receipt of regulatory and
       FBL Financial Group shareholder approval and the satisfaction of specified closing
       conditions. Upon closing, all shareholders of FBL Financial Group other than
       FBPCIC and IFBF will receive the same per share cash consideration for their
       shares. IFBF will contribute its FBL common stock to a newly-formed subsidiary



                                                 4
          Case 1:21-cv-03363-UA Document 1 Filed 04/16/21 Page 5 of 11




       of FBPCIC (which will merge with and into FBL Financial Group in the merger,
       with FBL Financial Group continuing as the surviving corporation) and will retain
       an ownership stake in the surviving corporation commensurate with its aggregate
       percentage ownership of Class A and Class B common stock of FBL Financial
       Group as of immediately prior to the consummation of the transaction. The
       transaction is not subject to a financing condition.

       Upon completion of the transaction, IFBF will continue to be the majority owner
       of the Company, and FBL Financial Group common stock will cease trading on the
       New York Stock Exchange.

       Advisors

       Barclays Capital Inc. served as financial advisor to the Special Committee of the
       Board of Directors of FBL Financial Group, and Sidley Austin LLP as its legal
       advisor. Milliman was also engaged to provide an independent actuarial appraisal
       of FBL Financial Group to support the Special Committee’s evaluation and
       negotiation process.

       Goldman Sachs & Co. LLC served as financial advisor and Skadden, Arps, Slate,
       Meagher & Flom LLP served as legal advisor to FBPCIC.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       25.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       26.     As set forth below, the Proxy Statement omits material information.

       27.     First, the Proxy Statement omits material information regarding the Company’s

financial projections.

       28.     The Proxy Statement fails to disclose: (i) projected net income; (ii) all line items

used to calculate operating income; (iii) projected free cash flows and all underlying line items;

and (iv) a reconciliation of all non-GAAP to GAAP metrics.

       29.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows




                                                5
             Case 1:21-cv-03363-UA Document 1 Filed 04/16/21 Page 6 of 11




stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       30.      Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisor, Barclays Capital Inc. (“Barclays”).

       31.      With respect to Barclay’s Selected Comparable Company Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed in the

analysis.

       32.      With respect to Barclays’ Sum of the Parts Valuation Analysis, the Proxy Statement

fails to disclose: (i) the estimated earnings used in the analysis and Barclays’ adjustments thereto;

(ii) Barclays’ basis for selecting 11.0x-13.0x and 6.0x-7.0x multiple ranges; and (iii) the number

of fully diluted shares used in the analysis.

       33.      With respect to Barclays’ Price / Book vs. ROE Regression analysis, the Proxy

Statement fails to disclose: (i) Barclays’ basis for selecting 1.03x-1.35x multiples; and (ii) the book

value excluding AOCI used in the analysis.

       34.      With respect to Barclays’ Selected Precedent Life Insurance Transaction Analysis,

the Proxy Statement fails to disclose Barclays’ basis for selecting a range of 1.00x to 1.25x

multiples.

       35.      With respect to Barclays’ Dividend Discount Analysis, the Proxy Statement fails

to disclose: (i) the projected dividends used in the analysis; (ii) the terminal values used in the

analysis; and (iii) the individual inputs and assumptions underlying the 9.0%-11.0% cost of capital

range and the 2% perpetuity growth rate.

       36.       With respect to Barclays’ Appraisal Valuation Bridge Analysis, the Proxy

Statement fails to disclose: (i) the topside adjustments for the Company’s non-insurance




                                                  6
           Case 1:21-cv-03363-UA Document 1 Filed 04/16/21 Page 7 of 11




operations, including its leasing, investment management, and financial services businesses; (ii)

Barclays’ basis for attributing no value to the Company’s wealth management segment; and (iii)

the holding company net losses.

        37.     With respect to Barclays’ Selected Precedent Buy-in Transaction Analysis, the

Proxy Statement fails to disclose the premiums paid in the transactions.

        38.     With respect to Barclays’ Analyst Price Targets analysis, the Proxy Statement fails

to disclose: (i) the price targets observed in the analysis; and (ii) the sources thereof.

        39.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        40.     Third, the Proxy Statement omits material information regarding the appraisal

report provided by Milliman, Inc. (“Milliman”) and Milliman’s engagement.

        41.     The Proxy Statement fails to disclose Milliman’s basis for making the various

assumptions underlying its appraisal report.

        42.     The Proxy Statement also fails to disclose the terms of Milliman’s engagement,

including: (i) the amount of compensation Milliman has received or will receive in connection

with its engagement; (ii) the amount of Milliman’s compensation that is contingent upon the

consummation of the Proposed Transaction; (iii) whether Milliman has performed past services

for any parties to the Merger Agreement or their affiliates; (iv) the timing and nature of such

services; and (v) the amount of compensation received by Milliman for providing such services.

        43.     Fourth, the Proxy Statement fails to disclose the timing and nature of all

communications regarding the future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.




                                                   7
          Case 1:21-cv-03363-UA Document 1 Filed 04/16/21 Page 8 of 11




       44.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       45.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

       46.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
           Thereunder Against the Individual Defendants and FBL Financial

       47.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       48.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. FBL Financial is liable as the

issuer of these statements.

       49.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       50.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.




                                                  8
          Case 1:21-cv-03363-UA Document 1 Filed 04/16/21 Page 9 of 11




       51.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       52.     The Proxy Statement is an essential link in causing plaintiff to approve the Proposed

Transaction.

       53.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       54.     Because of the false and misleading statements in the Proxy Statement, plaintiff is

threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                             Against the Individual Defendants

       55.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       56.     The Individual Defendants acted as controlling persons of FBL Financial within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of FBL Financial and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       57.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after



                                                  9
            Case 1:21-cv-03363-UA Document 1 Filed 04/16/21 Page 10 of 11




these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       58.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

       59.      By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

       60.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.       Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or




                                                  10
            Case 1:21-cv-03363-UA Document 1 Filed 04/16/21 Page 11 of 11




necessary to make the statements contained therein not misleading;

       D.       Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.       Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: April 16, 2021                               RIGRODSKY LAW, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky
                                                    Timothy J. MacFall
                                                    Gina M. Serra
                                                    Vincent A. Licata
                                                    825 East Gate Boulevard, Suite 300
                                                    Garden City, NY 11530
                                                    Telephone: (516) 683-3516
                                                    Email: sdr@rl-legal.com
                                                    Email: tjm@rl-legal.com
                                                    Email: gms@rl-legal.com
                                                    Email: vl@rl-legal.com

                                                     Attorneys for Plaintiff




                                                   11
